IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

AHMAD GARY SHEAFFERS,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-3949

STATE OF FLORIDA,

     Appellee.
____________________________/

Opinion filed September 19, 2016.

An appeal from the Circuit Court for Escambia County.
Ross M. Goodman, Judge.

Nancy A. Daniels, Public Defender, M. J. Lord, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Robert Quentin Humphrey, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant was convicted of one count of shooting at, into or within a

building; one count of shooting or discharging a firearm from a vehicle; and two

counts of aggravated assault by threat with firearm. As to the aggravated assaults,

the jury found beyond a reasonable doubt that Appellant actually fired shots at both
victims. At the time Appellant was sentenced, prevailing case law required the

trial court to impose consecutively the two 20-year mandatory minimums for the

aggravated assaults.

      Appellant does not challenge his convictions on appeal, but instead raises

the issue of whether the mandatory portions of his sentence were required to be

imposed consecutively. While this appeal was pending, the Florida Supreme Court

released its opinion in Williams v. State, holding that when “multiple firearm

offenses are committed contemporaneously, during which time multiple victims

are shot at, then consecutive sentencing is permissible but not mandatory.” 186

So. 3d 989, 993 (Fla. 2016). The supreme court reasoned that whether to impose

sentences arising from the same criminal episode consecutively or concurrently

was well within the sentencing judge’s traditional discretionary function. Id.

      Accordingly, while we affirm Appellant’s convictions, we reverse and

remand for resentencing consistent with the direction set out in Williams.

      AFFIRMED in part, REVERSED in part, and REMANDED.

WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.




                                         2